      Case 3:20-cr-02071-WQH Document 26 Filed 10/27/20 PageID.84 Page 1 of 1



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                       SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                Case No. 20-CR-2071-WQH

 8               Plaintiff,
                                              JUDGMENT and ORDER
 9        v.
10
     DAMIAN ALVAREZ,
11
                 Defendant.
12
         Based   upon   the     Motion   of   the   United   States   to   Dismiss   the
13

14 Indictment in this case, and for the reasons set forth therein, and

15 good cause appearing therefor, it is hereby ORDERED that the Indictment

16 in Case Number 20-CR-2071 shall be dismissed without prejudice.

17

18   Dated: October 26, 2020

19

20
21

22

23

24

25

26
27

28



30
